Order entered June 24, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00705-CR

                           BRENDA ISELA MONTOYA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1122656-W

                                             ORDER
       Before the Court is the State’s May 14, 2015 First Motion for Extension of Time to File

Brief. The State’s brief was due February 5, 2015. On March 4, 2015, the Court set the case for

submission without oral argument on May 20, 2015. Six days prior to submission and more than

three months after its brief was due, the State filed its brief and the pending motion.


       The State’s motion is DENIED. We ORDER the State’s brief stricken from the record.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      PRESIDING JUSTICE